In an action, inter alia, (1) to declare that defendant Town of Babylon has no jurisdiction over the performance of certain sewer work performed pursuant to contracts with the County of Suffolk and (2) for injunctive relief, plaintiff Hendrickson Bros., Inc. (Hendrickson), appeals from a judgment of the Supreme Court, Suffolk County, entered November 18, 1974, after a nonjury trial, which, inter alia, declared that plaintiffs *638must comply with all ordinances of the defendant Town of Babylon in performing sewer work under their respective contracts. By order dated October 20, 1975, this court reversed the judgment, on the law, with costs to appellant Hendrickson (appellant J. D. Posillico, Inc., not having filed a brief) and, inter alia, (1) declared that the defendant Town of Babylon has no jurisdiction over the performance of the said sewer work covered by Hendrickson’s contracts (Nos. 1001, 2001, 1-10, 1008, 1009) with the Department of Environmental Control of the County of Suffolk and (2) enjoined defendant from demanding that Hendrickson obtain permits from it and file surety indemnity bonds for the performance of work covered by the said contracts. On October 21, 1976 the Court of Appeals reversed the order of this court and remitted the case to this court for a review of the facts (Hendrickson Bros. v Town of Babylon, 49 AD2d 923, revd 40 NY2d 899). Judgment affirmed, with costs to the Town of Babylon against Hendrickson Bros., Inc. In our opinion the findings of fact contained in the opinion rendered by the trial court are fully supported by the evidence. We see no reason to disturb those findings. Hopkins, Acting P. J., Latham, Margett and Shapiro, JJ., concur.